Order entered October 3, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-01167-CV

                             IN RE CRAIG WATKINS, Relator

                 Original Proceeding from the 292nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F13-00257-V

                                            ORDER
       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT the writ of

mandamus. We ORDER the trial judge, the Honorable Larry Mitchell, Judge of the 292nd

Judicial District Court, Dallas, County Texas, to VACATE his order granting “Defendant’s

Motion Requesting that the Trial Court Conduct Pre-Trial Hearing to Determine Whether

Defendant is Intellectually Disabled and Therefore Ineligible for the Death Penalty.” Should the

trial judge fail to comply with this order, the writ will issue. We ORDER the trial judge to file

with this Court, within thirty (30) days of the date of this order, a certified copy of his order

issued in compliance with this order.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE